DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 1/5/2021.
Response to Arguments
3.	Applicant's arguments filed on 1/5/2021 have been fully considered but they are not persuasive. 
Issues raised by the Applicant:
a) On pages 2-3 of the Remarks, the Applicant asserts “The same wall portion bearing the projection 13q' covers/blocks the alleged "vent" to prevent fluid from passing therethrough.
Moreover, as is readily apparent from Fig. 28, the interlocking/engaging connecting between the parts 12', 13' does not allow for a fluid flow path of any kind between the electrolytic capacitor 20 and the gap in the wall portion 121'. That said, the alleged "vent" in Hamaoka is not configured to vent dielectric liquids and gases discharged from a lead end of a capacitor during thermal cycles and/or charging cycles of the capacitor, as recited in amended claim 1”.
Amended claim 9 recites an overmold molded around and engaging the PCB, electronic components, mounting structure, and the capacitor. The vent protrudes through the overmold and provides fluid communication between a lead end of the capacitor in the cap and the exterior of the airbag ECU.  Neither Hamaoka nor Miura teach or suggest an airbag ECU with an overmold molded around its components. In Hamaoka, the case 80' receives the holders 10' and electrolytic capacitors 20 but there is no discussion of whether the case 80' is formed from metal, plastic, etc. Regardless, the case 80' is clearly a pre-fabricated structure into which the holders 10' are inserted (see Fig. 16). In other words, the case 80' is clearly not overmolded over the holders 10' or any other structure. That said, the case 80' is not overmolded around the electrolytic capacitor 20, boards 60' or circuit elements 70' so as to engage the same. 
Moreover, the alleged "vent" in Hamaoka is a gap between legs of the engaging piece 120' and, thus, the alleged vent does not and cannot extend through the case 80'. In fact, the case 80' is entirely open in the front (wherein the holder 10' is inserted) and, thus, there is no portion of the case through which the gap could even extend.”.

The Examiner’s position:
a) The Examiner respectfully disagrees with the Applicant.  From figure 28 of Hamaoka et al. (D1), it is not readily apparent that the interlocking/engaging connecting between the parts 12', 13' does not allow for a fluid flow path of any kind between the electrolytic capacitor 20 and the gap in the wall portion 121', as asserted by the Applicant.  From figures 20 and 22 of D1, it appears nothing prevent fluid flowing between the electrolytic capacitor 20 and the gap in the wall portion 121’.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	b) The Examiner respectfully disagrees with the Applicant.  Since the claimed invention is an apparatus not a method, only the final product is given patentable weight.  The Examiner maintains that at some point in time prior to installation, the housing 80’ (figure 17) of D1 had gone through a molding process.
Applicant’s argument regarding the “vent” seems to zoom in the teaching of Hamaoka et al. alone, while the Examiner addressed the claimed “vent” as .

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamaoka et al. U.S. Patent 8,888,532 (hereinafter D1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, D1 teaches a mounting structure (10’; figure 17) for mounting an electrolytic capacitor (20; figure 17) on a printed circuit board (60’; figure 17) of an airbag electronic control unit (ECU) (see column 4, lines 21-23), the mounting structure (10’) comprising: 
a cap (see label in above figure 22) for receiving a lead end (end portion of 22; see figures 4-5) of the capacitor (20), the cap comprising openings (12c; figure 5) for receiving electrical leads (22) of the capacitor; and 
configured to (the vent of D1 is indeed configured to vent the following discharges) vent dielectric liquids and gases discharged from the lead end of the capacitor during thermal cycles and/or charging cycles of the capacitor.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 2, D1 also teaches the mounting structure recited in claim 1, wherein the cap comprises a spacer (see label in above figure 23) for maintaining a space (see label in above figure 23) between the lead end of the capacitor and an end wall (inner end of 12r’; see figure 23) of the cap, the space 

Regarding claim 3, D1 also teaches the mounting structure recited in claim 1, wherein the mounting structure further comprises a cradle portion (12g’; figure 23) having a curved bed (12j’; figure 23) having a cylindrical configuration that mates with the cylindrical configuration of a body (21; figure 23) of the capacitor (20; figure 23).  

Regarding claim 4, D1 also teaches the mounting structure recited in claim 1, wherein the mounting structure further comprises a series of legs (12i’; figure 20) that project from a lower surface of the mounting structure and are configured to engage an upper surface of the PCB upon which the mounting structure is mounted (see figure 20).  

Regarding claim 5, D1 also teaches the mounting structure recited in claim 1, wherein the electrical connectors comprise compliant pin connectors (14’; figure 20).  

Regarding claim 6, D1 also teaches the mounting structure recited in claim 1, wherein the electrical connectors comprise an upper end (upper end of 14’; figure 20) comprising lead receivers (sockets of 14’) for receiving and connecting with the capacitor leads and an opposite, and a lower end (lower ends of 32a’ and 32b’; since 14’ and 32a’ are electrically connected) comprising compliant pin connectors for being connected to plated-through holes (through holes of PCB 60’; figure 17).  

Regarding claim 7, D1 also teaches the mounting structure recited in claim 6, wherein the lead receivers comprise spaced arms (left and right arms of 14’; figure 20) having a tapered configuration (see figure 20) that define between them a lead receiving space (space between the two arms) that tapers from wide-to-narrow from top-to-bottom (see figure 20).  

Regarding claim 8, D1 also teaches the mounting structure recited in claim 6, wherein the cap further comprises: one or more slots (12r’; figure 23) for receiving the electrical connectors (see figure 20), the slots being located in an end wall (see figure 23; the outer wall of 12r’) of the cap and extending generally parallel to the end wall; and a lead opening (12c; figure 5) associated with each .  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Miura et al. U.S. Patent 6,310,756 (hereinafter D2).
Regarding claim 9, as mentioned above, D1 teaches an airbag ECU comprising: the PCB (60’; figure 17); electronic components (70’; figure 17) mounted on the PCB; the mounting structure (10’; figure 17) of claim 1 mounted on the PCB; the capacitor (20; figure 17) installed in the mounting structure; and an overmold (80’; figure 17) molded around and engaging the PCB, electronic components, mounting structure, and the capacitor.

However, D1 does not teach that the vent protrudes through the overmold -12- and provides fluid communication between a lead end of the capacitor in the cap and the exterior of the airbag ECU.  

D2, teaches an enclosure (14b; figure 14) for housing a capacitor (1; figure 14), which comprises a vent (32; figure 14) protrudes through the enclosure for providing fluid communication between a lead end (see the equivalence in figure 17) of the capacitor in the cap and the exterior of the said enclosure.




Regarding claim 10, D1 in view of D2 also teaches the airbag ECU recited in claim 9, wherein the electrical connectors comprise compliant pin connectors (14’; figure 20) that protrude from the mounting structure and are received in plated-through holes (through holes of PCB 60’; figure 17) on the PCB, the compliant pin connectors providing mechanical and electrical connection of the capacitor to the PCB.

Regarding claim 11, D1 in view of D2 also teaches the airbag ECU recited in claim 9, wherein the overmold (80’; figure 17 of D1) encapsulates the PCB, the electronic components, the mounting structure, and the capacitor.


Allowable Subject Matter
10.  Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior arts of record fail to teach, disclose or suggest the mounting structure recited in claim 1, wherein the vent comprises a projection extending away from the electrical connectors.

Regarding claim 13, the prior arts of record fail to teach, disclose or suggest the mounting structure recited in claim 1, wherein the vent extends perpendicular to a longitudinal centerline of the capacitor.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841